*** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



                                                              Electronically Filed
                                                              Supreme Court
                                                              SCWC-10-0000173
                                                              02-NOV-2015
                                                              09:20 AM




           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                                ---o0o---


                          STATE OF HAWAI#I,
                   Petitioner/Plaintiff-Appellee,

                                    vs.

                        LAWRENCE DEMELLO, JR.,
                   Respondent/Defendant-Appellant.


                            SCWC-10-0000173

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-10-0000173; CASE NO. 2P108-02074)

                            NOVEMBER 2, 2015

         RECKTENWALD, C.J., NAKAYAMA, AND McKENNA, JJ.,
 WITH POLLACK, J., DISSENTING, WITH WHOM CIRCUIT JUDGE PERKINS,
              IN PLACE OF ACOBA, J., RECUSED, JOINS

                OPINION OF THE COURT BY NAKAYAMA, J.

          Petitioner/Plaintiff-Appellee the State of Hawai#i

(State) has asked this court to determine whether the

Intermediate Court of Appeals (ICA) gravely erred when it held

that lost wages may not be awarded as restitution pursuant to HRS
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


§ 706-646 (Supp. 2006).     We hold that HRS § 706-646 permits

restitution for reasonable and verified lost wages in appropriate

circumstances.    Here, the District Court of the Second Circuit

(district court) acted within its discretion when it ordered

Respondent/Defendant-Appellant Lawrence DeMello, Jr. (DeMello) to

pay restitution for wages that the Complaining Witness (CW) lost

as a result of DeMello’s unlawful conduct.

                              I. BACKGROUND

          On May 10, 2008, a physical altercation involving

DeMello and the CW occurred at the CW’s home.          As a result of the

altercation, DeMello was charged with one count of harassment in

violation of HRS § 711-1106(1)(a) (Supp. 1996) and one count of

trespass in violation of HRS § 708-815(1) (1993).           The district

court held a bench trial on December 14, 2009.1

          At trial, the CW testified that on the night in

question, she, her husband, and DeMello had been arguing about

the proper care of her husband’s son.        The argument escalated

into a physical altercation.      Eventually DeMello grabbed the CW

by the hair and dragged her about ten feet across her lawn.             The

CW testified that she experienced immediate, excruciating pain,

and that she blacked out.      At the close of trial, the district

court found DeMello guilty of both charges.


     1
          The Honorable Kelsey T. Kawano presided.

                                     2
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


            At the State’s request, the district court held

restitution hearings on August 2, 2010, and September 20, 2010.

During the first hearing, the CW testified that in the days

following the altercation, she experienced chronic pain in her

neck and shoulders, blurred vision, and that she had difficulty

standing.    The CW also testified that due to her injuries, she

was unable to perform her job duties as a hairdresser for a ten-

day period.    The State entered the CW’s hairdressing appointment

ledger into evidence.      With respect to the ledger, Defense

counsel stated:
            We will stipulate that [the CW] will say each of these names
            that are listed on her ledger, that she will say how much
            she charged, and . . . the taxes added, . . . and that the
            total amount is indicated as $1,155.12.

            We are not stipulating that this is true, only that this is
            what [the CW] will testify to.

            At the second hearing, DeMello argued:
            With respect to the lost wages and therapy, we would argue
            that that is not applicable to the restitution statute.
            . . . .

            We would argue that the Legislature, when they amended [HRS
            § 706-646] in 1998, did not intend to include wage loss and
            therapy.

            And [House] Standing Committee Report Number 683-98, the
            House stated . . . “wage loss was ‘more appropriate’ for the
            civil arena.”

The district court disagreed.        It ordered DeMello to pay $3,387

in restitution, including $1,155 in restitution for the ten-day

period when the CW was unable to work.

            On appeal, the ICA reversed.        It held, among other


                                      3
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


things, that lost wages are not a compensable category of

restitution pursuant to HRS § 706-646.          Accordingly, the ICA

vacated the restitution order and remanded for a new restitution

hearing.2

                         II. STANDARD OF REVIEW

            The proper interpretation of a statute is a question of

law that is reviewed de novo under the right/wrong standard.

Gillan v. Gov’t Emps. Ins. Co., 119 Hawai#i 109, 124, 194 P.3d

1071, 1086 (2008).

                              III. DISCUSSION

            HRS § 706-646(2) (subsection 2) provides, in relevant

part: “The court shall order the defendant to make restitution

for reasonable and verified losses suffered by the victim or

victims as a result of the defendant’s offense when requested by

the victim.”    HRS § 706-646(3) (subsection 3) provides, in

relevant part: “Restitution shall be a dollar amount that is

sufficient to reimburse any victim fully for losses, including

but not limited to: (a) Full value of stolen or damaged property

. . . ; (b) Medical expenses; and (c) Funeral and burial expenses

incurred as a result of the crime.”         The State has asked this

court to determine whether HRS § 706-646 authorizes restitution


      2
            The ICA also remanded for a new hearing on the apportionment of
medical expenses and for resentencing on DeMello’s harassment conviction.
Neither of those determinations were challenged in the State’s application for
writ of certiorari.

                                      4
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


for lost wages.      We hold that HRS § 706-646 permits restitution

for reasonable and verified lost wages in appropriate

circumstances.3

A.    The Plain Language of HRS § 706-646

            The plain language of a statute is “the fundamental

starting point of statutory interpretation.”            State v. Wheeler,

121 Hawai#i 383, 390, 219 P.3d 1170, 1177 (2009) (internal

quotations omitted).       “Courts are bound, if rational and

practicable, to give effect to all parts of a statute and no

clause, sentence or word shall be construed as superfluous, void

or insignificant if construction can be legitimately found which

will give force to and preserve all words of the statute.”                Dawes

v. First Ins. Co. of Hawai#i, Ltd., 77 Hawai#i 117, 135, 883 P.2d

38, 56 (1994) (citation omitted).          Additionally, “this court must

presume that the legislature meant what it said and is further

barred from rejecting otherwise unambiguous statutory language.”

Morgan v. Planning Dep’t, Cnty. of Kauai, 104 Hawai#i 173, 185,

86 P.3d 982, 994 (2004) (quoting Sato v. Tawata, 79 Hawai#i 14,

23, 897 P.2d 941, 950 (1995) (Ramil, J., dissenting)).
            [W]here there is no ambiguity in the language of a statute,


      3
            We define “wage” to mean: “[A] payment usu. of money for labor or
services usu. according to contract and on an hourly, daily, or piecework
basis.” Merriam-Webster’s Dictionary of Law 529 (1996). Although some
sources define “lost wages” to encompass loss of earning capacity, Black’s Law
Dictionary 1812 (10th ed. 2014), that concept is not at issue in this case and
would seem to fall outside the scope of HRS § 706-646’s requirement that lost
wages be “verified” rather than merely quantifiable.

                                          5
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


          and the literal application of the language would not
          produce an absurd or unjust result, clearly inconsistent
          with the purposes and policies of the statute, there is no
          room for judicial construction and interpretation, and the
          statute must be given effect according to its plain and
          obvious meaning.

State v. Palama, 62 Haw. 159, 161, 612 P.2d 1168, 1170 (1980)

(brackets in original, citation omitted).

          The plain language of HRS § 706-646(2) states that the

court “shall order the defendant to make restitution for . . .

losses suffered by the victim.”       In other words, subsection 2 is

mandatory and its scope is broad.        However, subsection 2 imposes

four requirements before restitution must be awarded; the

victim’s losses must be (1) “reasonable,” (2) “verified,” (3)

“suffered . . . as a result of the defendant’s conduct,” and (4)

“requested by the victim.”      These limitations impose thresholds

that relate to proof and to procedure, but do not limit the

categories of restitution that are compensable.          Thus, as

subsection 2 contains no language that would exclude lost wages,

an award that did not compensate a victim for lost wages would

not fulfill the court’s mandatory duty to order restitution for

“losses” in appropriate circumstances.         Accordingly, the plain

language of subsection 2 appears to require restitution for lost

wages subject to the aforementioned limitations.

          Subsection 2 operates in harmony with subsection 3,

which also is mandatory and broad in scope.          Subsection 3

contains both a prefatory clause and an illustrative list.

                                     6
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


Turning first to the prefatory clause, subsection 3 mandates that

“[r]estitution shall be a dollar amount that is sufficient to

reimburse any victim fully for losses.”         (Emphasis added).      An

award that did not include reasonable and verified income lost as

a result of the defendant’s unlawful conduct would not reimburse

a victim fully for losses.      Therefore, the plain language of the

prefatory clause also appears to require restitution for lost

wages.

          Subsection 3’s illustrative list states, in context:

“Restitution shall be a dollar amount that is sufficient to

reimburse any victim fully for losses, including but not limited

to: (a) Full value of stolen or damaged property . . .; (b)

Medical expenses; and (c) Funeral and burial expenses.”

(Emphasis added).    This list is an inclusive list rather than an

exhaustive one.    See State v. Mita, 124 Hawai#i 385, 391, 245

P.3d 458, 464 (2010) (explaining that the phrase “shall include

but not be limited to” provides “an inclusive, rather than

exclusive, list of examples”); see also Black’s Law Dictionary at

880 (10th ed. 2014) (“The participle including typically

indicates a partial list . . . [b]ut some drafters use phrases

such as including without limitation and including but not

limited to -- which mean the same thing.”).          In other words, the

legislature’s use of the phrase “including but not limited to”

indicates that the three categories of losses enumerated in

                                     7
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


subsection 3 are not the only categories of losses that may be

recovered pursuant to the statutory scheme.          Any other reading

would render the phrase “including but not limited to”

meaningless.

           Even if subsection 3 were to be viewed as a

definitional parameter, verified lost wages are similar in kind

to the losses illustrated in subsection 3 -- verified pecuniary

losses.   See Zanakis-Pico v. Cutter Dodge, Inc., 98 Hawai#i 309,

321, 47 P.3d 1222, 1234 (2002) (stating that pecuniary losses are

“those damages (either general or special) which can be

accurately calculated in monetary terms such as loss of wages and

cost of medical expenses”).      Indeed, lost wages are routinely

grouped with the types of losses illustrated in subsection 3.

See, e.g., State Farm Mut. Auto. Ins. Co. v. Dacanay, 87 Hawai#i

136, 138 n.3, 952 P.2d 893, 895 n.3 (App. 1998) (“Special damages

are often considered synonymous with pecuniary loss and include

such items as medical and hospital expenses [and] loss of

earnings.”).   Of course, pecuniary losses that are merely

quantifiable rather than verified, would not comport with the

requirements of subsection 2.

           Requiring restitution for reasonable and verified lost

wages would not lead to an absurd result.         One purpose motivating

the passage of HRS § 706-646 were the perceived gaps in victim

compensation through the Crime Victim Compensation Commission

                                     8
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


(CVCC).   See H. Stand. Comm. Rep. No. 683-98, in 1998 House

Journal, at 1305 (“Although the Criminal Injuries Compensation

Commission helps victims by providing some compensation, victims

of property crimes and some violent crimes are not eligible for

any compensation from the Commission.”).4            Here, due to the

nature of DeMello’s crimes, the CW would not have been eligible

for an award from the CVCC.         See HRS §§ 351-31 and 351-32.         Thus,

our interpretation of HRS § 706-646 is in accordance with the

legislature’s underlying purpose to provide restitution for

victims who are ineligible for CVCC compensation.

              Additionally, restitution for reasonable and verified

lost wages would not place an unreasonable administrative burden

on trial courts.       HRS § 706-646 already requires the allocation

of court resources to provide restitution for medical expenses,

especially where apportionment for a pre-existing, symptomatic

injury is at issue.        See Montalvo v. Lapez, 77 Hawai#i 282, 299,

884 P.2d 345, 362 (1994) (requiring apportionment of damages

caused by a pre-existing, symptomatic injury).             In most cases,

the additional burden of adjudicating reasonable and verified

lost wages will be consolidated into other hearings that trial

courts are already required to hold.           Furthermore, HRS § 706-646,

according to its terms, safeguards against adjudication of unduly


      4
              The CVCC was originally called the Criminal Injuries Compensation
Commission.    See 1967 Haw. Sess. Laws Act 226, § at 332.

                                        9
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


complex wage loss issues.        Where lost wages cannot be verified,

which may be the case if the victim was unemployed or if the

request is for expected future income, adjudication will require

a more extensive civil proceeding.

            In sum, there is nothing in the language of HRS § 706-

646 to suggest that the kind of losses at issue in this case,

reasonable and verified lost wages, would be unrecoverable in a

restitution proceeding.       Not only are such losses capable of

adjudication in the type of streamlined proceedings contemplated

by the statute, they comport with the statutory mandate that the

court “shall order the defendant to make restitution for . . .

losses suffered by the victim . . . [in] a dollar amount that is

sufficient to reimburse any victim fully for losses.”              Therefore,

in accordance with the plain language of the statute, we hold

that lost wages are recoverable pursuant to HRS § 706-646.

B.    The Legislative History of HRS § 706-646

            If statutory language is ambiguous or doubt exists as

to its meaning, “‘[c]ourts may take legislative history into

consideration.’”      Franks v. City and Cnty. of Honolulu, 74 Haw.

328, 335, 843 P.2d 668, 671-72 (1993) (quoting Life of the Land

v. City and Cnty. of Honolulu, 61 Haw. 390, 447, 606 P.2d 866,

899 (1980).     Even where statutory language appears unambiguous

upon initial review, “an examination of sources other than the

language of the statute itself” may be essential “to adequately

                                      10
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


discern the underlying policy which the legislature seeks to

promulgate . . . to determine if a literal construction would

produce an absurd or unjust result, inconsistent with the

policies of the statute.”       Sato, 79 Hawai#i at 17, 897 P.2d at

944.

            However, “we do not resort to legislative history to

cloud a statutory text that is clear.”          State v. Kalama, 94

Hawai#i 60, 64, 8 P.3d 1224, 1228 (2000) (internal citation and

quotation marks omitted) (declining to rely on a legislative

committee report expressing views that did not correspond to the

statutory language ultimately enacted).          This court has

repeatedly declined to rely on legislative history where the

plain language of the statute did not produce an absurd result,

even in situations where “the history may show that the

legislature really meant and intended something not expressed by

the phraseology of the statute.”          State v. Mainaaupo, 117 Hawai#i

235, 251, 178 P.3d 1, 17 (2008) (internal quotations and citation

omitted).
            We cannot change the language of the statute, supply a want,
            or enlarge upon it in order to make it suit a certain state
            of facts. We do not legislate or make laws. Even where the
            Court is convinced in its own mind that the Legislature
            really meant and intended something not expressed by the
            phraseology of the Act, it has no authority to depart from
            the plain meaning of the language used.

State v. Dudoit, 90 Hawai#i 262, 271, 978 P.2d 700, 709 (1999)

(emphasis removed) (quoting State v. Meyer, 61 Haw. 74, 77, 595


                                     11
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


P.2d 288, 291 (1979)).

           Additionally, the role of legislative history is

limited to the extent it sheds reliable light on the enacting

legislature’s understanding of an otherwise ambiguous term.             See

Exxon Mobile Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 550

(2005).   “‘Statements by legislators or even committee reports

need not reflect the purpose which a majority of the legislators

believed is carried out by [a] statute.’”         Dines v. Pac. Ins.

Co., Ltd., 78 Hawai#i 325, 332, 893 P.2d 176, 183 (1995) (quoting

Yoshizaki v. Hilo Hosp., 50 Haw. 150, 153 n.5, 433 P.2d 220, 223

n.5 (1967)).   “Only ‘unmistakable support in the history and

structure of the legislation’ can justify a rejection of

otherwise unambiguous language.”         Richardson v. City and Cnty. of

Honolulu, 76 Hawai#i 46, 57, 868 P.2d 1193, 1204 (1994) (quoting

Blue Chips Stamps v. Manor Drug Stores, 421 U.S. 723, 756 (1975)

(Powell, J., concurring)).

           In this case, the relevant legislative history

encompasses the 1998 enactment of HRS § 706-646 and the 2006

amendments to the statute.

     1.    1998 Enactment of HRS § 706-646

           In 1998, House Bill No. 2776 (H.B. 2776) was introduced

to “permit an order for restitution in a criminal case to be

enforceable as a civil judgment.”        H. Stand. Comm. Rep. No. 683-



                                    12
      *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


98, in 1998 House Journal, at 1305.           At that time, the collection

of restitution was consigned to governmental entities that were

only able to collect “a small fraction of the amount.”               Id.   The

legislation was also designed to provide restitution to victims

who were ineligible for compensation from the CVCC.              See id.

(“Although the Criminal Injuries Compensation Commission helps

victims by providing some compensation, victims of property

crimes and some violent crimes are not eligible for any

compensation from the Commission.”).           The proponents of H.B. 2776

acknowledged that “although a victim may bring a civil action

against the defendant, this process is costly and time

consuming.”      Id.   Therefore, the legislature proposed “that

victims should have a ‘fast track’ ability to be compensated for

their losses . . . using all of the civil collection remedies.”

Id.; see also S. Stand. Comm. Rep. No. 3008, in 1998 Senate

Journal, at 1224; Conf. Comm. Rep. No. 89, in 1998 Senate

Journal, at 780.

             H.B. 2776, as initially proposed, expressly included

“wage loss” and the cost of “therapeutic treatment” in the

partial list of compensable losses contained in subsection 3.

However, the House Judiciary Committee removed those categories

from subsection 3 prior to the second reading of H.B. 2776.                See

H. Stand. Comm. Rep. No. 683-98, in 1998 House Journal, at 1305-

06.    The committee stated:

                                       13
      *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


             [A]llowing restitution for therapy and wage loss presents
             difficulty because these costs are often immeasurable.
             While the value of stolen or damaged property, medical
             expenses, and funeral and burial expenses can be determined
             with specificity, costs of therapy, which can last for
             months or years after the defendant is sentenced, are not.
             Also, wage loss may be measurable if the victim has an
             occupation at the time of the offense, but it becomes
             difficult to determine if the victim is unemployed at the
             time. Your Committee finds that this remedy is more
             appropriate for the civil arena.

             . . . .


             Accordingly, your Committee has amended this bill by:

             . . . .

             (2) Not allowing for reimbursement of wage loss incurred by
             the victim and cost of therapeutic treatment required by the
             victim to recover from the psychological and emotional
             effects of the offense in the restitution order.

H. Stand. Comm. Rep. No. 683-98, in 1998 House Journal, at 1305-

06.    Despite these statements, the legislature did not amend H.B.

2776 to expressly provide that lost wages were not recoverable,

nor did it propose language that would have made subsection 3 an

exhaustive list.       Rather, H.B. 2776, as initially amended,

appeared to encompass restitution for a broad scope of losses.

             The Senate Ways and Means Committee attempted to

clarify the scope of H.B. 2776 by deleting the word “fully” from

subsection 3’s full compensation clause.            See S. Stand. Comm.

Rep. No. 3008, in 1998 Senate Journal, at 1224 (explaining that

the Committee deleted the word “fully” “to clarify the legitimate

types of damages” that a victim could recover).             It stated:

“Reimbursing the victim ‘fully’ for losses may be interpreted as

having an unlimited practical application, and allows for many

                                       14
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


legitimate types of damages that may require a more extensive

civil proceeding.”    Id.; see also H. Stand. Comm. Rep. No. 683-

98, in 1998 House Journal, at 1305 (attempting to relegate wage

loss to the civil arena).      Thus, the Senate Ways and Means

Committee’s amendment attempted to effectuate the House’s intent

to limit the scope of compensable losses contained in H.B. 2776.

           However, when House and Senate representatives convened

in conference, the Conference Committee reinserted the word

“fully” into the statute.      See Conf. Comm. Rep. No. 89, in 1998

Senate Journal, at 780-81 (“Your Committee on Conference has

amended this bill by: . . . . (2) Reinserting the word ‘fully’ in

section (3) of the new section 706- (Victim Restitution”)).             The

Conference Committee explained that it reinserted the word

“fully” “so that restitution shall be a dollar amount sufficient

to reimburse any victim fully for losses.”         Id.   In light of the

purpose behind the House’s and the Senate’s previous amendments

to H.B. 2776, the Conference Committee’s reinsertion of the word

“fully” expresses the intent of both chambers to not

categorically exclude such losses as wage loss from the scope of

HRS § 706-646.    See Demby v. Schweiker, 671 F.2d 507, 510 (D.C.

Cir. 1981) (explaining that a conference report that presents the

final statement of terms accepted by both houses is the most

persuasive evidence of legislative intent, next to the statute

itself).   To the extent there is an alternative interpretation of

                                    15
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


the legislative history, it does not provide the “unmistakable

support” required to “justify a rejection of otherwise

unambiguous [statutory] language.”5           Richardson, 76 Hawai#i at

57, 868 P.2d at 1204.

      2.    2006 Amendments to HRS § 706-646

            The dissent focuses on the legislative history of the

original 1998 version of HRS § 706-646 to argue that the

legislature did not intend to allow recovery for “lost wages” in

a restitution award.      Whatever the legislature may have stated in

1998, the 2006 amendments to Section 706-646 make it clear that

reasonable and verified lost wages must be included in a

restitution award when requested by a victim.

            Section 22 of Act 230 of 2006 amended HRS § 706-646 as

follows:
            SECTION 22. Section 706-646, Hawai#i Revised Statutes, is
            amended by amending subsections (2) and (3) to read as
            follows:

            “(2) The court [may] shall order the defendant to make
            restitution for reasonable and verified losses suffered by
            the victim or victims as a result of the defendant’s
            offense[.] when requested by the victim. The court [may]
            shall order restitution to be paid to the crime victim
            compensation commission in the event that the victim has
            been given an award for compensation under chapter 351. If
            the court orders payment of a fine in addition to
            restitution or a compensation fee, or both, the payment of
            restitution and compensation fee shall have priority over


      5
            The dissent erroneously ascribes the intent of the entire
legislature to a report from a single house committee that is contra-indicated
by the plain language of the statute. See Dines, 78 Hawai#i at 332, 893 P.2d
at 183 (“Statements by legislators or even committee reports need not reflect
the purpose which a majority of the legislators believed is carried out by [a]
statute.”).

                                         16
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


            the payment of the fine, and payment of restitution shall
            have priority over payment of a compensation fee.

            (3) In ordering restitution, the court shall not consider
            the defendant’s financial ability to make restitution in
            determining the amount of restitution to order. The court,
            however, shall consider the defendant’s financial ability to
            make restitution for the purpose of establishing the time
            and manner of payment. The court shall specify the time and
            manner in which restitution is to be paid. Restitution
            shall be a dollar amount that is sufficient to reimburse any
            victim fully for losses, including but not limited to:

            (a)   Full value of stolen or damaged property, as
            determined by replacement costs of like property, or the
            actual or estimated cost of repair, if repair is possible;

            (b)    Medical expenses; and

            (c)   Funeral and burial expenses incurred as a result of
            the crime.”

(Emphasis added).      This amendment to HRS § 706-646 was one of

numerous proposed amendments to the Hawai#i Penal Code included in

the Report of the Committee to Conduct a Comprehensive Review of

the Hawai#i Penal Code (“Penal Code Review Committee”) Submitted

to the Twenty-third Legislature of the State of Hawai#i on

December 29, 2005.      See S. Stand. Comm. Rep. No 3215, in 2006

Senate Journal, at 1557.       According to this committee report, the

proposals of the Penal Code Review Committee were recommended for

adoption.    Id.

            Furthermore, according to the Comment of the Penal Code

Review Committee regarding the proposed amendments to the

restitution statute:
            (1) The proposed amendments to subsections (2) and (3) make
            it mandatory for the court to order a defendant to pay full
            restitution for reasonable and verified losses suffered by
            the victim of a crime when requested by the victim. An
            informal request for restitution may be sufficient. The


                                           17
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


           court is prohibited from considering the defendant’s
           financial ability to make restitution in determining the
           amount of restitution to order. The court, however, is
           required to consider the defendant’s financial ability for
           the purpose of establishing the time and manner of payment.

           . . . .

           Restitution serves two purposes: (1) to repay crime victims
           for financial losses they have suffered as a result of
           crimes, and (2) to help rehabilitate offenders by requiring
           them to take responsibility for the consequences of their
           actions. In 1975, the Legislature empowered courts to order
           a convicted person to pay restitution. The committee report
           accompanying the bill stated:

           Reparation and/or restitution by wrongdoers to their victims
           is basic to justice and fair play. The penal system should
           not be excluded from this concept. Your Committee believes
           that by imposing the requirement that criminal repay not
           only “society” but the persons injured by the criminal’s
           acts, society benefits not once, but twice. The victim of
           the crime not only receives reparation and restitution, but
           the criminal should develop or regain a degree of self
           respect and pride in knowing that he or she righted, to as
           great a degree as possible, the wrong that he or she had
           committed. S.C. Rep. No. 425, 1975 House Journal at 1148.

           The restorative justice envisioned by the Legislature in
           enacting restitution laws has not been fully realized.
           Under current law, courts cannot impose restitution unless
           they determine that the offender can afford to pay it. This
           determination is difficult to make at sentencing because
           accurate information regarding the offender’s true financial
           status is often unavailable and the offender’s future
           earnings capacity is often unclear.

           The proposed amendments would create a restitution system
           similar to the federal Mandatory Victims Restitution Act
           (MVRA), 18 U.S.C. §[sic]3663A-3664. Courts imposing
           restitution pursuant to the MVRA must order full restitution
           without consideration for the defendant’s economic
           circumstances, but they are directed to consider the
           defendant’s ability to pay in establishing a restitution
           payment schedule.

Penal Code Review Committee, Final Report 27j (2005) (emphasis

added).   Thus, the 2006 amendments removed a judge’s discretion

to award restitution, and made restitution mandatory for

“reasonable and verified” losses requested by a crime victim.

           The Penal Code Review Committee report makes it clear

                                     18
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


that the amendments were intended to require “full restitution

for reasonable and verified losses,” and to “create a restitution

system similar to the federal Mandatory Victims Restitution Act

(MVRA), 18 U.S.C. §§ 3663A to 3664.”        Id. at 27j-k.      Section 3663

of the MVRA provides in pertinent part, as it did in 2006 and

2012 at the time of this sentencing:
           (b) The order of restitution shall require that such
           defendant–

           . . . .

           (2) in the case of an offense resulting in bodily injury to
           a victim–

           (A) pay an amount equal to the cost of necessary medical and
           related professional services and devices relating to
           physical, psychiatric, and psychological care, including
           nonmedical care and treatment rendered in accordance with a
           method of healing recognized by the law of the place of
           treatment;

           (B) pay an amount equal to the cost of necessary physical
           and occupational therapy and rehabilitation; and

           (C) reimburse the victim for income lost by such victim as a
           result of such offense;

(Emphasis added).     The proposed amendments to HRS § 706-646 of

the Penal Code Review Committee were adopted without change by

the Legislature.     Thus, whatever the 1998 Legislature may have

said, in accordance with the clear language of the statute as of

2006, reasonable and verified lost wages are to be included in a

restitution award.

                              IV. CONCLUSION

           For the foregoing reasons, we vacate in part the ICA’s

November 18, 2013 Judgment on Appeal, affirm the district court’s

                                     19
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


order of restitution as it relates to lost wages in the amount of

$1,155.00, and remand to the district court for further

proceedings consistent with this opinion and the remainder of the

ICA’s opinion.6

Artemio C. Baxa                       /s/ Mark E. Recktenwald
for petitioner
                                      /s/ Paula A. Nakayama
Audrey E. Stanley
(Jennifer D.K. Ng on the              /s/ Sabrina S. McKenna
briefs) for respondent




      6
            The dissent asserts: “In this case, a court would have to
determine whether [the CW] incurred the same chair rent and business costs
during the time she could not work. Presumably, [the CW] would not have
incurred her ordinary inventory costs, and an order of restitution based on
gross receipts, instead of net income, would seemingly not represent her
actual loss.” Although this might be true in future cases, DeMello waived
these arguments by failing to raise them before the district court and the
ICA.

                                     20